EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 7 October 2021 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 9, lines 5 & 6 and in claim 18, line 3, “an electromagnetic signal” has been rewritten as --the electromagnetic signal--, respectively at these instances.
Claims 1-14; 15-21; 22-25 are allowable over the prior art of record.
Comments:
The above changes have been made by an informal examiners amendment to avoid obvious potential antecedent basis issues, especially since “an electromagnetic signal” has previously been recited at claim 9, lines 2 & 3 and in claim 18, line 2, respectively.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --Microelectronic 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee